 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    FREDERICK ROGERS,                               No. 1:19-cv-01124-DAD-SKO (PC)

12                       Plaintiff,
                                                      ORDER ADOPTING FINDINGS AND
13           v.                                       RECOMMENDATIONs AND DISMISSING
                                                      ACTION
14    STUART SHERMAN, Warden at
      California Substance Abuse Treatment            (Doc. No. 9)
15    Facility and State Prison,
16                       Defendant.
17

18          Plaintiff Frederick Rogers is a state prisoner proceeding pro se in this civil rights action

19   under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to

20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 15, 2019, the assigned magistrate judge issued findings and

22   recommendations, recommending that plaintiff’s complaint be dismissed due to plaintiff’s failure

23   to prosecute and comply with a court order. (Doc. No. 9; see also Doc. Nos. 5, 7.) The findings

24   and recommendations were served on plaintiff and contained notice that any objections thereto

25   were to be filed within fourteen (14) days of service. (Doc. No. 9 at 3.) No objections have been

26   filed and the time in which to do so has now passed.

27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

28   de novo review of this case. Having carefully reviewed the file, the court finds the findings and
 1   recommendations to be supported by the record and proper analysis.

 2          Accordingly,

 3          1.     The findings and recommendations issued on November 15, 2019 (Doc. No. 9) are

 4                 adopted in full;

 5          2.     This action is dismissed due to plaintiff’s failure to prosecute and obey court

 6                 orders; and

 7          3.     The Clerk of the Court is directed to close this case.

 8   IT IS SO ORDERED.
 9
        Dated:    January 27, 2020
10                                                     UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      2
